DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 6 has been Misnumbered /missed.

Allowable Subject Matter
2. Claims 2-5 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 7-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. (US 20080137784) in view of Katsianos et al. (US 20090161883).

Krone discloses the invention set forth above but does not specifically points out “a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers”
Katsianos however discloses a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers (Paragraphs: 0027, 0031 and 0042: Katsianos discusses how a system estimate loudness differs from the reference loudness level; and the loudness analysis module can output the level difference between the estimated loudness and the reference level, i.e. estimating at least one of gain differences)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Krone, and modify a system wherein a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers, as taught by Katsianos, thus adjusting loudness of an 
Regarding claim 11, Krone discloses an apparatus, comprising: a multipath digital signal combiner component configured to perform gain and offset correction for the plurality of filtered digital signals to provide a plurality of corrected digital signals (Paragraphs: 0007, 0023, 0028 and fig.1, 84: Krone discusses how the outputs of mixer amplified in PGAs 125a and 125b e (i.e. a multipath digital signal combiner) based on AGC to output a signal of substantially steady gain or controlling gain by AGC (i.e. adjusting gain); and how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions; and how the outputs of ADCs 130a and 130b generate a downmixed baseband complex signal, which in turn be filtered via a low pass filter (LPF), i.e. filtered digital signals to provide a plurality of corrected digital signals); and a multiplexing component configured to switch from conveying one of the plurality of corrected digital signals to conveying a second one of the plurality of corrected digital signals (Paragraphs: 0022-0023, 0027-0029 and fig.1: Krone discusses how a system configuring the ADCs 24 and 26 and DACs 32 and 36, and configuring data flow through the multiplexer; and how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions).    
Krone discloses the invention set forth above but does not specifically points out “a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with a plurality of digital filters”

Considering claims 7 and 12, Katsianos discloses the apparatus of claims 1 and 11, wherein the gain and offset estimation component is further configured to perform at least one of a least squares estimation or a correlation-based estimation of the at least one of gain differences or offset differences (Paragraphs: 0027, 0031 and 0042). 
Considering claims 8 and 13, Katsianos discloses the apparatus of claims 1 and 11, wherein the gain and offset estimation component is further configured to estimate the at least one of gain differences or offset differences on a continuous basis to account for temperature variations (Paragraphs: 0027, 0031 and 0042: Katsianos discusses how a system adjusting the perceived loudness of audio signals; and how an estimate of the loudness of an audio signal is determined using one or more processing-efficient techniques). 
Considering claim 9, Krone discloses the apparatus of claim 1, wherein the AGC component is further configured to adjust gain for each of the plurality of amplifiers in predetermined gain steps (Paragraphs: 0007, 0023 and 0028: Krone discusses how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions; and how the outputs of mixer amplified in PGAs 125a and 125b e (i.e. a plurality of amplifiers) based on AGC to output a signal of substantially steady gain or controlling gain by AGC (i.e. adjusting gain)).  

Considering claim 18, Krone discloses the apparatus of claim 11, wherein the plurality of digital filters comprise at least one of a plurality of decimators or a plurality of low pass filters (Paragraphs: 0028 and 0038: Krone discusses how a system generate a downmixed baseband complex signal, which in turn be filtered via a low pass filter (LPF), i.e. it is obvious to use at least one of a plurality of low pass filters). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              02/17/2022